DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or

(2) A product and a process of use of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
PART A.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 174-193, drawn to methods of determining toxicity risk comprising assaying the number of recombinant chimeric antigen receptor (CAR) cells.
Group II, claim(s) 194-205, drawn to methods of determining toxicity risk comprising assaying the level/amount/concentration of IL-15 in the blood/serum.
Group III, claim(s) 206-209, drawn to a container comprising a therapeutic T cell composition at a concentration of 10 million-70 million cells per mL, and a method of filling said container 
Group IV, claim(s) 210, drawn to a method of treating a subject comprising administration of a therapeutic T cell composition.
Group V, claim(s) 211-214, drawn to a unit dose of a therapeutic CD8+ T cell composition.
Group VI, claim 215, drawn to treatment with a therapeutic CD8+ T cell composition.
Group VII, claim 216, drawn to assessing a condition or raw material used for producing a therapeutic T cell composition comprising assessing for a recombinant receptor-dependent activity or a phenotype and comparing to a control composition/standard unit.
Group VIII, claims 217-224 and 226 drawn to methods of treatment with therapeutic T cell compositions, methods of assessing risk of toxicity of said therapeutic T cell compositions, methods of producing a therapeutic composition said therapeutic T cell compositions and an article of manufacture comprising said therapeutic T cell compositions, all utilizing or related to the formula RU=A x B.
Group IX, claim 225, drawn to designing a trial for administer a therapeutic T cell composition comprising evaluating for the presence/absence of one of the recited risk factors set forth in (i)-(x).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of measuring IL-15 in patients who received CAR therapy, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Turtle et al. (Blood (2016) 128 (22): 1852—on IDS filed 03/02/2020), who teach that IL-15 is increased in said patients (see 4th paragraph after “RESULTS” section). Moreover, IL-15 was known in the art as a biomarker for neurotoxicity (see Bishnoi et al., PLoS ONE 10(2): e0117282. doi:10.1371/journal.pone.0117282). In addition, Groups III and IX lack unity of invention with the other groups because even though the inventions of these groups require the technical feature of CAR-T cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kochenderfer, J. N. & Rosenberg, (S. A. Nat. Rev. Clin. Oncol. 10, 267–276 (2013)—hereafter Kochenderfer), who review the development of this technology for treating blood cancers.
Groups V and VI lack unity of invention because even though the inventions of these groups require the technical feature of a therapeutic CD8+ T cell composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wang et al. (J Immunother 2012;35:689–701—on IDS filed 03/02/2020). Group VII lacks unity of invention with all other groups because they do not share the same or corresponding technical feature. Likewise Group VIII differs from the other groups because the other groups do not utilize the same formula, and thus do not share the same or corresponding technical feature. Again, insomuch as the Groups are all drawn to CAR-T cells, the prior art of Kochenderfer reviews the development of CAR-T cell technology. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

PART B.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Risk Factors
Please elect one or a selection of the (i)-(x) risk factors set forth in claim 225. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. Species (i)-(x) lack unity of invention because they do not share the same or corresponding technical feature. Each risk factor (i)-(x), requires a different prognostic evaluation and/or measurement assay.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, none of the claims are generic since claim 225, the independent claim, recites all of the species.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649